o


                                                                                    G/\
                                                                                            C^c:
                                                                                            >5)
                                                                                    33»
                                                                                    TO
                                                                                    _«.

                                                                                                >—:
                                                                                    •C      a=-ar~
                                                                                    x»      c/>rn,—,
                                                                                    3K
                                                                                            -j-f—
                                                                                    CO      Otn

                                                                                    en      o   —
                                                                                    jr      at<



          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

ANDREW PILLOUD,                                   No. 73303-6-1


                        Appellant,                DIVISION ONE


                v.



KING COUNTY REPUBLICAN                            UNPUBLISHED OPINION
CENTRAL COMMITTEE; LORI
SOTELO, County Chairman, King
County Republican Central Committee,

                        Respondents.              FILED: March 14, 2016

       Schindler, J. — Andrew Pilloud filed a petition for a writ of mandamus directing

the chair of the King County Republican Central Committee (KCRCC) to call meetings

of precinct committee officers to elect legislative district chairs. The court denied the

writ. The order states that under State law, there is no right to vote on the election of

legislative district chairs and no duty to call meetings of precinct committee officers to

elect legislative district chairs. Because the superior court order is contrary to RCW

29A.80.061 and collateral estoppel does not bar the writ of mandamus, we reverse and

remand.


       In December 2014, the KCRCC adopted bylaws for the 2015-2016 biennium.

The bylaws require the KCRCC county chairman to appoint legislative district chairmen
No. 73303-6-112


subject to ratification by precinct committee officers. Article XI, section 1.1 of the bylaws

states:


          The District Chairman shall be a registered voter and resident of the
          Legislative district in which he serves and shall be appointed by the
          County Chairman, subject to ratification by a majority of the Precinct
          Committee Officers from the district who are present and voting at a
          meeting called for that purpose by the County Chairman and held within
          thirty (30) days of the occurrence of the vacancy or sixty (60) days after
          the biennial organization meeting, whichever is later. A meeting called for
          ratification of a District Chairman shall be held within the legislative district
          affected or at the usual and customary location of district meetings.

          Republican precinct committee officer Andrew Pilloud filed a petition for a writ of

mandamus directing the KCRCC to "immediately call separate meetings of all elected

precinct committee officers in each legislative district for the purpose of electing a

legislative district chair in such district" as required by RCW 29A.80.061.1

          The KCRCC filed an answer and asserted as an affirmative defense collateral

estoppel barred the writ of mandamus because the "provisions of RCW 29A.80.061 are

not materially different from the provisions of the prior version of the law declared

unconstitutional in 1967." The KCRCC argued that "prior determinations that the

predecessors of RCW 29A.80.061 violated the Fourteenth Amendment and the

privileges and immunities clause of Washington's Constitution bind Mr. Pilloud and bar

the remedy sought." The KCRCC also asserted that RCW 29A.80.061 is

unconstitutional under the First Amendment to the United States Constitution and

violates article II, section 19 of the Washington State Constitution. The KCRCC moved

to deny the petition for a writ of mandamus. The KCRCC provided notice to the

Washington State Attorney General that it intended to seek a declaratory judgment that

RCW 29A.80.061 is unconstitutional.


          1 Emphasis in original.
No. 73303-6-1 /3


        Following a hearing on the writ of mandamus, the court entered an order denying

the petition. The order states that State law does not require the election of legislative

district chairs in each district. The court did not reach the constitutional issues raised by

the KCRCC. The order states, in pertinent part:

        [T]he petitioner is not entitled by the laws of the State of Washington to
        vote upon the election of the Republican district chairman in the 36th
        district;... [I]t is not the duty of the county chairman to call separate
        meetings of all elected precinct committee officers in each legislative
        district for the purpose of electing a legislative district chairman;

        . . . [T]he King County Republican Central Committee and Lori Sotelo,
        County Chairman, ... are not commanded to immediately call separate
        meetings of all elected precinct committee officers in each legislative
        district for the purpose of electing a legislative district chair in such district.
        The application for a writ of mandamus is quashed on the 5[th] day of
        March, 2015.

        Pilloud argues the court erred in applying the doctrine of collateral estoppel and

denying the petition for a writ of mandamus. The KCRCC asserts collateral estoppel

bars Pilloud from relitigating the same question that was resolved in the 1967 superior

court case State ex rel. Irwin v. Williams, No. 684175, consolidated with No. 684587

(King County Sup. Ct. Sept. 15, 1967).2

        A party seeking a writ of mandamus must satisfy three requirements: (1) the

party subject to the writ must be under a clear duty to act; (2) the petitioner must be

"beneficially interested," and (3) the petitioner must not have a " 'plain, speedy and

adequate remedy in the ordinary course of law.'" Paxton v. City of Bellingham, 129
Wash. App. 439, 444-45, 119 P.3d 373 (2005) (quoting RCW 7.16.170).



        2 For the first time on appeal, the KCRCC argues that RCW 29A.80.061 "still creates different
structures for the Republican Party in Washington" because parties in counties with multiple legislative
districts have diffused decision-making, while counties with only one legislative district have centralized
decision-making. We will not consider a new argument raised for the first time on appeal. LK Operating,
LLC v. Collection Grp.. LLC. 181 Wash. 2d 117, 126, 330 P.3d 190 (2014).
No. 73303-6-1 /4


      We review de novo as a question of law whether RCW 29A.80.061 states a clear

duty to act. Cost Mgmt. Servs., Inc. v. City of Lakewood, 178 Wash. 2d 635, 649, 310 P.3d
804 (2013); River Park Sguare, LLC v. Miggins. 143 Wash. 2d 68, 76, 17 P.3d 1178

(2001). We interpret statutes de novo. Dept. of Ecology v. Campbell & Gwinn, LLC,

146 Wash. 2d 1, 9, 43 P.3d 4 (2002).

      If a statute's meaning is plain on its face, we must give effect to that plain

meaning as an expression of legislative intent. Brown v. Dep't of Commerce, 184
Wash. 2d 509, 532, 359 P.3d 771 (2015). We also review de novo whether collateral

estoppel bars relitigation of an issue. Christensen v. Grant County Hosp. Dist. No. 1,

152 Wash. 2d 299, 305, 96 P.3d 957 (2004).

      Contrary to the KCRCC's assertions, RCW 29A.80.061 differs materially

from the statute the superior court ruled unconstitutional in 1967. The superior

court ruled that former RCW 29.42.070 (1967)3 violated equal protection because

the statute applied to only class AA counties and effectively regulated only King

County.4

       Former RCW 29.42.070 stated, in pertinent part:

      Legislative district chairman—Election—Term—Removal. Within
      forty-five days after the state-wide general election in even-numbered
      years, or within thirty days following the effective date of this 1967
      enactment for the biennium ending with the 1968 general elections, the
      county chairman of each major political party shall call separate meetings
      of all elected precinct committeemen in each legislative district a majority


       3 Laws of 1967 Ex. SESs.,ch. 32, § 1.
       4 In the oral ruling, the court states:
                [Former RCW 29.42.070] only applies to legislative districts in Class AA counties.
       If a district chairman is to be elected in Class AA counties only, and vacancies for
       precinct committeemen can only be filled on his recommendation, then we have one type
       of political party in King County, and another type of political party in all the rest of the
       legislative districts and counties in the state. Certainly, in my opinion, this manner of
       division is not constitutional, as it is an unreasonable classification.
No. 73303-6-1 /5


       of the precincts of which are within a class AA county for the purpose of
       electing a legislative district chairman in such district.151

       In 2003, the legislature recodified former RCW 29.42.070 as RCW

29A.80.060. Laws of 2003, ch. 111, § 2401. In 2004, the legislature repealed

RCW 29A.80.060 and enacted RCW 29A.80.061. Laws of 2004, ch. 271, §§

150, 193.

       Unlike former RCW 29.42.070, RCW 29A.80.061 applies to the entire

state, not just class AA counties. RCW 29A.80.061 states, in pertinent part:

       Legislative district chair—Election—Term—Removal. Within forty-five
       days after the statewide general election in even-numbered years, the
       county chair of each major political party shall call separate meetings of all
       elected precinct committee officers in each legislative district for the
       purpose of electing a legislative district chair in such district.

       The unambiguous language of RCW 29A.80.061 requires the county chair of
each major political party to call separate meetings of all elected precinct committee
officers in each legislative district to elect a legislative district chair for that district.
Here, the court erred in concluding that "it is notthe duty ofthe county chairman to call
separate meetings of all elected precinct committee officers in each legislative district
for the purpose of electing a legislative district chairman."
       And because the scope of RCW 29A.80.061 is materially different from the
language of former RCW 29.42.070, collateral estoppel does not bar Pilloud's petition
for a writ of mandamus. Gold Star Resorts. Inc. v. Futurewise, 167 Wash. 2d 723, 738,

222 P.3d 791 (2009) ("neither collateral estoppel nor res judicata principles apply to bar
    challenge" where legislature had amended statute after prior court decision).



         Emphasis added.
No. 73303-6-1 /6


       We reverse the order denying the writ of mandamus and remand. On remand,

the court shall determine whether Pilloud is entitled to a writ of mandamus and, if so,

whether RCW 29A.80.061 violates that First Amendment to the United States

Constitution and article II, section 19 of the Washington State Constitution.




                                               ^Q^W^ \
WE CONCUR: